                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA


BRISTOL BAY ECONOMIC
DEVELOPMENT CORPORATION,
et al.,

                    Plaintiffs,            Case No. 3:19-cv-00265-SLG

             v.

CHRIS HLADICK, et al.,

                    Defendants.


SALMONSTATE, et al.,

                    Plaintiffs,

            v.                             Case No. 3:19-cv-00267-SLG

CHRIS HLADICK, et al.

                    Defendants.


TROUT UNLIMITED,

                    Plaintiff,

           v.                              Case No. 3:19-cv-00268-SLG

U.S. ENVIRONMENTAL
PROTECTION AGENCY, et al.

                    Defendants.


                      ORDER RE MOTION TO LIFT STAY

      Before the Court at Docket 65 is Plaintiffs’ Joint Motion to Lift Stay.

Intervenor-Defendant, the State of Alaska, filed a response in opposition at Docket



        Case 3:19-cv-00265-SLG Document 72 Filed 04/09/20 Page 1 of 2
70. The Federal Defendants did not take a position on the motion. In light of the

fact that the District of Alaska imposed the stay of civil cases just one day before

the State’s brief was due in this case, the Court finds good cause to lift the stay.

Therefore, IT IS ORDERED that the motion at Docket 65 is GRANTED. The State

shall file its opposition to Plaintiffs’ Opening Merits Brief no later than April 14,

2020. Plaintiffs’ Joint Reply must be filed no later than two weeks from the filing

of the Defendant-Intervenor’s opposition brief.

       DATED this 9th day of April, 2020 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




Case No. 3:19-cv-00265-SLG, Bristol Bay EDC, et al. v. Hladick, et al.
Order Re Motion to Lift Stay
Page 2 of 2
         Case 3:19-cv-00265-SLG Document 72 Filed 04/09/20 Page 2 of 2
